NISTÈRE DE L'ENVIRONNEMENT RÉPUBLIQUE DU CAMEROUN
ET DES FORETS PAIX-TRAVAIL-PATRIE

CONVENTION PROVISOIRE D'EXPLOITATION
1nce
ess

N° CPE/MINEF/CAB du

En application des dispositions de la Loi n° 94/01 du 20 Janvier 1994 portant Régime des
Forèts, de la Faune et de la Pêche, du décret n° 95/531/PM du 23 Août 1995 fixant les
modalités d'application du Régime des Forêts, de la décision n°0107/MINEF/CAB du 9
février 1998 rendant applicable le Guide d'élaboration des plans d'aménagement des forêts
de production du Domaine Forestier Permanent de la République du Cameroun, une
Convention Provisoire d'Exploitation d'une concession forestière est passée entre:

Le Gouvernement de la République du Cameroun représenté par le Ministre chargé des
Forêts,

d'une part;
ET

La Société International Négoce Cameroon Sarl - INC
représentée par M. Robert ATANGANA

en qualité de Directeur,
d'autre part.
Il a été convenu ce qui suit:
Article 1*: DISPOSITIONS GÉNÉRALES
al(1): La présente Convention Provisoire d'Exploitation définit les conditions
d'obtention d'une Convention Définitive d'Exploitation et confère au concessionnaire le droit
d'obtenir annuellement, pendant la durée de la convention provisoire, une autorisation pour
exploiter une assiette de coupe d'une superficie maximale fixée par les textes en vigueur.
al(2): La présente Convention Provisoire d'Exploitation s'exerce sur un territoire de
65 472 ha dans le Domaine Forestier Permanent désigné comme étant la concession
forestière n° 1031 et dont les limites sont fixées par celles de/ou des Unités Forestières
d'Aménagement n° 08.009 tel que décrit dans le plan de localisation en annexe.

Article 2: DURÉE DE LA CONVENTION

La présente Convention Ptovisoire d'Exploitation a une validité maximale de trois (3) ans
ñon renouveiabie
Paregla bem: eontemdim DNA d ‘eyptoia die

& duree 41 An mn ile
PF -5b.o70 Het

FE “ SEGIS Ji À YAGUADE £ tft

Article 3: CONDITIONS D'EXPLOITATION

La présente Convention Provisoire d'Exploitation est assortie d'un cahier des charges qui
comprend les clauses générales et les clauses particulières que le concessionnaire
s'engage à exécuter.

Article 4: Pour prétendre jouir du droit d'exploiter la concession forestière qui lui est
attribuée, le concessionnaire s'engage à y effectuer, à ses frais, conformément aux normes
en vigueur, et sous le contrôle technique de l'Administration chargée des Forêts. les
travaux ci-après:

- la matérialisation des limites de la concession et des assiettes de coupe

annuelles :

-__ l'inventaire d'aménagement ;

-__ l'élaboration du plan d'aménagement ;

-__ l'établissement d'un premier plan de gestion quinquennal ;

-__ l'élaboration du plan d'opération de la première année du plan de gestion :

- l'inventaire annuel d'exploitation sur les superficies à couvrir chaque année ;

- le cas échéant. la construction d'une unité de transformation des bois issus de
la concession, dans la région d'exploitation tel que défini dans le cahier des
charges, ou l'équipement éventuel d’une unité existante ;

- une étude d'impact environnementale. Les termes de référence de l'étude
d'impact ci-dessus mentionnée seront élaborés en collaboration avec les
structures compétentes du Ministère de l'Environnement et des Forêts
conformément aux indications spécifiques qui sont incorporées dans le cahier
des charges de la dite concession, et conformément a la législation en ‘ 'queur

Article 5: Le concessionnaire s'engage au cas où il n'est pas propriétaire d'une unité
de transformation à justifier par un contrat notarié l'existence d'un partenariat avec un
industriel de son choix, en vue de la transformation des bois issus de la concession selon
les modalités détaillées par le contrat de partenariat et conformément à la légisiation en
vigueur. 7

Article 6: DISPOSITIONS SUR L'AMÉNAGEMENT

al(1): L'inventaire d'aménagement doit être réalisé selon les normes en vigueur en
République du Cameroun.

Les résultats de l'inventaire d'aménagement doivent être approuvés préalablement
à l'élaboratior du plan d'aménagement, par l'Administration chargée des Forêts qui délivre
à cet effet au concessionnaire une attestation de conformité.

al(2}: Le contrôle de l'inventaire d'aménagement contrairement à l'inventaire annuel
d'exploitation se fait au fur et à mesure.que sont effectués les travaux, notamment dès
l'ouverture des deux premiers layons.

al(3): Le plan de sondage de l'inventaire d'aménagement doit être déposé à la
Direction dec Forêts au minimum 30 jours avant le début des travaux de ter:ain. La
Direction des Forêts dispose de 30 jours pour délivrer une attestation de conformité et
passé de délai, le concessionnaire est réputé tacitement détenteur de ladite attestation.
"Pr Rrtsote dl evplouta tip  \
TISASTSNEMT EN:
f

L 8 fou
PURE Aa vou el Lo f
VF -Bonrre

M nee \Go NYOBE
INSPECTEUR DEs IMPOTS
al(4): L'attestation de conformité certifie que le concessionnaire s'est conformé aux
normes prescrites en matière d'inventaire et que les résultats de ces inventaires ne sont
entachés d'aucune irrégularité.

L'attestation de conformité est délivrée au concessionnaire trente (30) jours après
le dépôt des résultats d'inventaire: passé ce délai, sans aucune réaction de l'Administration
chargée des Forêts, le concessionnaire est réputé détenteur d'office de ladite attestation.

nn

(5): Toutes les contre-expertises, à réaliser par l'Administration chargée des Forêts,
s'effectuent aux frais du concessionnaire qui encourt des sanctions en cas de fausses
déclarations.

al(6}: Le plan d'aménagement est réalisé conformément aux procédures
d'élaboration et d'approbation adoptées et publiées par le Ministère de l'Environnement et
des Forêts et aux documents techniques et normatifs auxquels les dites procédures font
référence.

ns]

(7): Le plan d'aménagement doit être assorti du premier plan de gestion
quinquennal et du plan d'opération de la première année du plan de gestion.

c

{8): Le plan d'aménagement doit être terminé et déposé à l'Administration forestière
au moins six (6) mois avant la fin de la présente convention provisoire.

Article 7: DISPOSITIONS SUR L'EXPLOITATION

al(1): Le concessionnaire est tenu, à chaque année, de déposer à l'Administration
chargée des Forêts, une demande c'assiette annuelle de coupe et les résultats de
l'inventaire d'exploitation pour cette assiette, qui ne peut excéder la superficie maximale
fixée par les textes en vigueur. L'attribution de la deuxième et de la troisième assiette
annuelle de coupe sont conditionnées respectivement par l'effectivité des travaux
d'inventaire d'aménagement et par le dépôt pour approbation du projet de plan
d'aménagement.

al(2}: L'inventaire d'exploitation doit être réalisé en conformité avec les normes en
vigueur et en dénombrant les tiges par classes de 10 cm de diamètre.

al(3): Le concessionnaire est tenu de matérialiser et de respecter les limites de
chaque assiette de coupe annuelle, de respecter les diamètres minima d'exploitation, de
tenir à jour les carnets de chantier et les lettres de voiture, sans préjudice de l'application
de toutes les autres obligations découlant de la réglementation en vigueur et des clauses
particulières du cahier des charges.

al(4): Le concessionnaire est tenu de déposer chaque année à l'Administration
chargée des Forêts, un rapport annuel d'intervention forestière un mois après la fin de
l'exercice et. le rapport annuel d'opération de la société forestière au plus tard trois mois
après la fin de l'année financière

aK5): Le concessionnaire est tenu de payer l'ensemble des charges fiscales
conformément à la législation en vigueur.
Enregtare ment : cm Lemon Danre d'e SUR
AF =5bomrei

REGIS AY

u VA ND
PSP

2h 1?
ÉIAN

%

E Er

ÉTTEN
ext

,
Article 8: La signature de la présente convention est subordonnée à la production d'une
pièce attestant la constitution par le concessionnaire, auprès du Trésor Public, du
cautionnement prévu à l'article 69 de la Loi portant Régime des Forêts, de la Faune et de
la Pêche.

Article 9:  L'exécution intégrale des obligations prévues à la présente convention donne
lieu à la délivrance par le Ministre chargé des Forêts, d'une attestation de conformité aux
clauses de la Convention Provisoire d'Exploitation en vue de l'obtention d'une Convention
Définitive d'Exploitation.

Article 10: al(1): L'inexécution des obligations de la présente convention entraîne au
terme de sa période de validité, son annulation pure et simple.

al(2): Toutefois, le Ministre chargé des Forêts se réserve le droit d'annuler la
présente convention avant terme en cas d'irrégularités dûment constatées par une
commission d'experts techniques désignée à cet effet, notamment le dépassement des
limites des assiettes de coupe autorisées chaque année à l'exploitation, ou le non-paiement
de l'ensemble des charges fiscales visées à l'article 7 alinéa 5 ci-dessus.

Article 11: ACCEPTATION

Le représentant de la société signataire de la présente convention provisoire déclare
avoir pris connaissance de toutes les clauses et conditions de la convention provisoire
incluant son cahier des charges et l'annexe sur la localisation de la concession qui en font

partie intégrante et déclare en accepter sans réserve toutes les dispositions.

Article 12: Le Directeur des Forêts est chargé de contrôler l'exécution de la présente
Convention Provisoire d'Exploitation qui prend effet à compter de la date de signature./-

Fait à md te 06 0 209

LU ET APPROUVÉ ?

POUR LA SOCIÉTÉ International Négoce Cameroon - INC

LE REPRÉSENTANT 3 ÉTÉ

yivestre NAAH ONDOA
Ii
Enre g" dément. énuemtim Prouanre d

diurne: Jam ren be 3 fai !
dE = Evo Hu

Mme MAN nee NG0 NYner

INÉPERTENN NES IMBÈTE

ple ation

x
Ministère de l'Environnei
et des Forêts

ment

République du Cameroun

Paix - Travail - Patrie

ANNEXE 2 de la Convention provisoire : CAHIER DES CHARGES

CONCESSION FORESTIÈRE N° 1031

TITULAIRE DE LA CONCESSION FORESTIERE :

Nom
Adresse
Téléphone
Fax

: International Négoce Cameroon - INC
: B.P. 2719 Yaoundé
: 22.00.19
: 22.00.19

SUPERFICIE DE LA CONCESSION FORESTIERE : 65 472 ha

SITUATION DE LA CONCESSION FORESTIÈRE :

Province : Centre
Département : Mbam et Kim
Arrondissement : Yoko
Commune î

DATE LIMITE DE VALIDITÉ

Le présent cahier des charges comporte des clauses générales et des clauses particulières. Les clauses
génerales concernent les prescriptions techniques relatives à l'exploitation forestière et les prescriptions
d'aménagement que doit respecter l'exploitant. Les clauses particulières concernent les charges financières et

d'exploitation

: 3 ans à compter de la signature de la convention provisoire

indiquent les obligations de l'exploitant en matière de transformation des bois, d'installations industrielles et de
réalisation d'oeuvres sociales. :

A - CLAUSES GÉNÉRALES

Article 1er: L'expioitation forestière ne doit apporter aucune entrave à l'exercice des droits d'usage des

villageois

Article 2: Le diamètre minimum d'exploitation est fixé par essence suivant le tableau ci-après

Essence Code Nom vernaculaire Nom scientifique D.m.e.
Nom commercial labattage (cm)

Catégorie exceptionnelle
lAgba/Tola 1137 _{Sidong Gossweilerodendron balsamiferum 100
lAfrormosia/Assamela (Obang Péricopsis elata 100
Obang/Kokrodua 1104
Iroko + 1116 _JAbane Chlorophora excelsa 100
Moabi 1121 _lAdjap Bailonnella toxisperma 100
Sapell 1129 fasse Eniandrophragma cylndricum 190
Catégorie |
Acajou à grandes folioles 1191 _|Dalehi Khaya grandifoliola 80
Acajou blanc 1102 [Mangons Khava antnotheca 80
JAcajou de bassam 1103 _[Ngoïon Khaya ivorensis __| 80
lAélé/Abet 1201 _jAbel janarium schweintudtnu 80
Ayous/ObéchéiSanba l 1211 _|Sambarayous Trôrhyion scieroxvion 30
Biinga . 1318 _JAkondor Nauclea fiderrichi 30
IBossè clair j__1107_|Eneybemva (Guarea cedrata 80
Bossé foncé 1108 IMbollon (Guarea thompsonit 80
Bubinga rose 1109 |Essingang (Guibourtia lessmanni 80
Bubinga rouge l 1110 __JOveng ossé Guibourta demeusei. 80

Lanta posés d'erplstrten

paient
Rama velloble sfr = tel An 6-4.

4 om

5oroo EUR

w

DF

ESREGISTEE À YACUNDE COR
ue 23 NOV. 20 |

£ Ts rt Es

LA Fi NFRE SPECIALISE

et ne nee NG0 NYOBÉ
NSPECTEUR DES IMPOTS }
-

Essence Code Nom vemaculaire

Nom scientifique

T

Nom commercial abattage
Catégorie | (Suite
Dabéma/Atui 1214 Jatui Piptadeniastrum africanum 80
Dibétou/Biboio 1111 _[Bibolo Lovoa trichilioides 80
Doussié/Bella 1680 |Mbanga Campo Afzelia bella 80
Doussié blanc/Pachyloba 1112 _|Mbanga afum Afzelia pachyloba 80
Doussié rouge 1113 _|Mbanga_ Afzelia bipindensis 80
Doussié Sanaga 2102 _|Mbanga Sanaga Afzelia africana 80
Kossipo 1118 |Atom assié Entandrophragma candolle: 80
Okoumé 1125 _[Okoumé lAucoumea klaineana 80
Ovengnkol 1126 _[Ovenankol Guibourtia ehië 80
Sipo 1130 _|Asseng assié Entandrophragma utile 80
Tiama L 1135 |Ebéba Entandrophragma angoiense 80
Tiama Conçe 1136 __[Ebeta Congo lEntandrophragma congolense 80
Zingana TT 1243 jAmukiZingana/Alen éié Microberlinia bisuicaia 80
(Catégorie Il n _J
Abura 1411 _JEionr Mitragina stipulosa 69
lAko À A0 11310 _jAloa to antiaris africana 60 |
Andoung brun 1204 |Ekoo mayo Monopetalanthus microphyilus 60
Andoung rose |__1205 TExop mayo Monopetalanthus letestui 60
Aningré A 1315 _|Abam fusil sans pois Aningeria altissima 60
Aningré_R : 1207 _|Abam fusia pois Aningeria robusta |_60
Avodiré 1209 JAssama Turreaenthus africanus Î à
(Azobé/Bongossi 1105 —_ BongossiOkoga Lophira alata
Bahia 1317 _|Elolom à pois Mitragina ciliata ne |
Bété/Mansonia 1106 _INkouyNkul Mansonia altissima

Bongo/Olon 1213 __|Olon Fagara heïtzi J
(Cordia/Ebe 1319 ‘Ebe/Enee Cordia platythvrsa |

Difou/Ossel T7] 1324 _|OssevOsel Abang Morus mesozygia = 60
Ébène 1114 _|Ebène Diospyros s] 60
Ekaba 1216 _|Ekop nbi Tetraberlinia bifoliolete 60
Etimoé 1217 _|Paka/Essigang Copaifera mildbraedi 60
Faro 1342 [N'sou Toaniella ogea. D. kiaine — | 60
Faro mezill 1343 __IN'ou mezil Danielle klainei 60
FrakeLimba 1220 _ |Limba/Akom [Terminalia superba 60
Framiré 1115 _lLidia Terminalia ivorensis 60
Gombé/Ekop ngombé 1221 _Ekop ngombé Didelotia ietouzeyi 60
Illomba 1246 _Eteng Pycnanthus angolensis 60
Kapokier / Bombax 1348 _ lEssodom Bombax buonopozense 60
Koto 1226 _|Efok ayous grandes feuilles _ |Pterygota macrocarpa 60
Limbali 1227 _|Ekobem feuilles rouges _ [Gibertiodendron dewevrei 60
Lo 1353 _|Esseng petites feuilles Parkia bicolor |__ 60 __|
Longh/Abam 1228 _|Abam nyabessan Gambeya africana, Gambeya spp 60

LotofaiNkanan

1229

Sterculia fhinopetaia

Miama 1354 (Calpocalyx heitzi 60
Movinqui 1232 Eve Distemonantus ben:namanus 62
Mukulungu 1122 JAdiap étane Autranella congolensis 60
Naga/Ekop naga 1234 [Ekop naga Brachystegia cynometroides 60
Naga paiaïcle/Ekop évine 1235 — ie évène Srachystegia nildbreadu 60
Nganga 1236 _{Ekop ngange (Cynometra hankei 60
Okan/Adum j_ 1524 _ladum ICyicodiscus Lavonensis 60
Paduuk 1:28 |Mbel afum/Muet Pierocarpus mildbracdn. P_soyauxi 60
Tchitola 1133 [Tnitols dbamba Oxystigma oxyphyllur l 50
Fax 1134 [SacwTeak Tectona arands [#0

LANTA Sd
ART À Dr

CNE Al pi eñe. der rtakss
Rue VAVAE)

dF 2 Sivo LAS

PASS ë

AYAGDADE DEN 2 EC)

23 NOV 2000...

Z- [4
r rad À
- Sel pe En
ire

1572

Vin LEE RPE CHALISE

mme May nee AGO NYORE
INSPECTEUR DES 1MbOTS

3 fo a rl da &:49.

Essence Code Nom vernaculaire Nom scientifique D.m.e.

Nom commercial abattage, {cm)
Catégorie Il —
Abalé/Abirg/Essia 1301 _lAbing Petersianthus macrocarpus 50
lAko W { Aloa 1414 _|Aloa Antiaris welwitchi 50
Albiza/Ouochi 1359 _lAngoyemé/Ndoya lAlbizia zygia 50
Alep/Omang 1202  [Omang Desbordesia glaucescens 50
JAlumbi 1203 _[Ekop blanc/Man ékop Jubernardia seretii 50
lAmvoulEkong _ 1419 JEkong/Abut Trichoscypha acuminata. T. arborea|  &;
Andok 1312 _|Boubwe/Mbouboui Irvingia gabonensis 50
lAngalé/Ovoaa 1361__|Angale Poga oleosa 50
jAnqueuk 120$ _jAnqueuk Ongokea gore 50
Asila koufani/Kioro 1424 |Asila koufan Maranthes chrysophylla 50
Asila omang 1316 _Asila omang Maranthes inermis 50
Atom 1508 _jAtom Dacryodes macropnyla 50 —
Bodioa 1212 _[Noudougou Anopysis klaineana 590
Dambala 1434 _Dambala Discoglypremna caloneura 59
Diana/CelisOdou 1322. [Odou vrai Celtis tesmanni Cetis spp 50 |
Diana paralèle 1323 _lOdou Ceitis adoif-riserici 50
Diana Z 1358 _|Odou parallèle Celtis zenkeiri . 50
Divida 1325 _|Olom Scorodophloeus zenkeri 5C
Douka/Makore 1120 __[Nom adjap étang Tiegnemella africana 5û
Ebiars/Abem 1215 _|Abem yoko Berlinia grandiflora 50
Ebiara Edéa/Abem Et 1326 _|Abem Edéa Berlinia bracteosa 59
Ékouné 1333 [Nom éteng Coelocaryon preussi 50
Emien/Ekouk 1334 |Ekouk lAlstonia bonnei 50
Emien marécage 1447 _jEkuk marécage lAlstonia congensis 50
Ess"k 1579 _|Essak/Séié Albizia glaberrima | 50
Essc sang 14:9 _|Essesang Ricinodendron heudelotii 50
Esson 1335 _|Esson/Goundou Stémanocoleus micranthus 50
Evino /Evoula 1452 _[Evoula Vitex grandifolia 50
Eveuss/Ngon 1336 _|Ngon Klainedoxa gabonensis 50
Eveuss à petites feuilles 1337 _|Obangon Klainedoxa microohylla 50

Eyek 1231 _JEyek Pachyelasma tessmanni 50
ÆEyong 1218 lEyong Eribroma oblogum 50

[Fromager/Ceiba 1344 _|Doum Ceiba pentandra 50
Ilantandza/Evouvous 1345 _[Evouvous Albizia ferruginea 50
Kanda 1533 jKanda Beiïlschmiedia anacardioides sc
Kanda / Ovan 1360 _Kanda /Zouté Beilschmiedia obscura 50
Kondrot/Ovounga 1492 |Ovounga Rodognaphalon brevicuspe 50
Kotibe 1119 lOvoé Nesogordonia papaverifera 50
KumbiEkoa 1458 _|Ekoa Lannea wetwitschi 50
Landa 1350 _JLanda Erythroxyium mannii 50
Lat/Edji 1351 Ediil Ainphimas ferrugneus CT 50
Lati parallèle 1352 [Nom edjil JAmphimas pterocarpoides 5e
Mambodé/Amouk 1230 _JAmouk Detarium macrocarpum 50
Moambé 1468__]Mfe Enantia chlorantha 50
Mutondo/Funtumia 1475__INdamba/Noon ndamba Funtumis elastica, F_afrcana 50
Niové 1238 _[M'bonda Staudtia kamerunensis 50
(Obcio/Abc'zok 1240 _jbouok Mammea atnicana sv
Ohia 1327 _lOdou etes (Celtis mikibr ae 50
Olélang/Yungu 157 _[Olkiang Doypetes gossweileri, D _p'eussi 50
Omang bikodok 1488 _|Omang bkodok Maranthes gabonensis 50
Onzabili/ Angonqui 1489 __ JAngonqui Antrocaryon klaneanum 50
Onzsbil M 1477 [angonou JAntrocaryon micrasier [50

DF = 50ovo0 AA)

R'REGIS TES À FAGUNDE CIE
Le 2 3 NOV, 2000

so 6

EP LUE ER ut] CA IN MAT ÿ WT GS AD

pue À pur Mmouvelable 3 fo > cola a 6: 40: dir

GIF FRA D AN
Essence Code Nom vemaculaire Nom scientifique D.m.e.
Nom commercial jabattage| (cm)

Catégorie Ill (suite)

Osanaa/Sikong 1242 _|Sikong Pteleopsis hylodendron 50
[Ozigo 1363 _jAssa Dacryodes buettneri 50
Pao Rosa 1365 _[Nomnsas Swartzia fistuioides 50
Rikio | 1496 JAssam vrai Uapaca quineensis 50
Tali 1132  |Elon/Ganda Erythropleum worense, 50

Zrythropleum suaveolens

Wengé [1138 [awongo Millettia laurenti 50

Ce diametre est pris a 1.30m qu sol ou immediatement au-dessus des contrefonts.
Article 3: L'exploitant forestier doit inscrire à la peinture

(1) Sur chaque soucne apres abattage: le numero et la ligne qu carnet de chantier ;

(2) Sur chaque bille: le numéro et la ligne du carnet de chantier de même que le numéro d'ordre
correspondant à la position de la bille par rapport à la souche en commençant par la bille de pied, ainsi
que le numero de la concession et sa marque personnelle

Tout nouveau tronçonnage de bille implique la reproduction du même numéro de position suivi de la mention
“bis” où “ter” suivant le cas.

Article 4: Toutes les étapes d'exploitation forestière et d'aménagement doivent être réalisées en respectant
les Normes d'intervention en milieu torestier

Article 5: L'usage du feu est interdit pour abattre des arbres
Article 6: L'abatage dot s'e‘factuer ce manrers à gccasimnner le moins de bris possible d'arbres voisins

Atticle 7: Dans le cas où les voies d'évacuations de toute autre nature ouvertes par le titulaire du titre
d'exploitation croisent une voie publique. celui-ci est tenu de maintenir les croisements en parfait état de viabilité
et de visibilité

Article 8: Le concessionnaire est autorise a abattre tous les arbres dont l'evacuation est rendue necessaire
par le tracé des routes d'évacuation ou pour la confection d'ouvrages d'art. S'il s'agit d'arbres marchands, ils sont
portés au carnet de chantier après numérotage. mais ne donnent pas lieu au paiement du prix de vente et de
toutes taxes afférentes lorsqu'ils sont utilisés pour la construction de ponts ou d'ouvrages relatifs aux routes
forestières.

Article 9: Le concessionnaire est autorise a couper tous bois legers necessaires à l'équipement en fiotteurs
de radeaux de bois lourds. Si ces équipements accessoires constituent des bois marchands, ils sont soumis au
paiement du prix de vente et des taxes afférentes

Arucle 10: Le concessionnaire est tenu d'effectuer :a matérialisation des limites artificielles de la concession
et de chaque assiette de soupe annuelle. Les limites 2ntre les UFA et les limites entres les assiettes annuelles
de coupe sont matérialisées par un layon de deux mètres de large où toute végétation herbacée, arbustive et
liane est coupée au ras du sol et où tous les arbres non protégés de moins de quinze (15) cm de diamètre sont
abattus. En outre, l'exploitant est tenu de marquer à la peinture les arbres situés sur le layon

Anticle 11: Pendant ia quree de la convention provisoire, l'exploitation de la concession se tait par assiette
de coupe d'une superficie maximale fixée par les textes en vigueur, après l'ouverture des limites tei que decrit
à ‘article 10 ci-dessus. après l'inventaire systématique de tous les arbres ayant atteint leur diamétre minimum
d'exploitabilité et la retranscnptiun de cet inventaire sur une carte au 1:5 000. Cette carte indique également les
voies d'évacuation à mettre en place

Le concessionnaire ne doit récolter que les arbres marqués lors de l'inventaire d'exploitation el qui sont localisés
sur la carte forestière au t:5 000 annexée au permis annuel d'intervention
Na CSV Qu lu ASIA dE he
4 Dm At Ù 2 © .
aan ele A 3 fr St pi de b°A0- 20

DF = 50 fu!

FUREGIST 2E À us
ve 2 3 NOV. 200)
vor A. rois

SM nn

LS U nee NG
SZ INSPECTEUR 9 Gr NYOBE
iS 4 STEUR DES impoTe
Article 12 : En matière de protection de l'environnement, le concessionnaire s'engage à mettre en oeuvre au
Minimum les mesures suivantes, qui seront définies dans le plan d'aménagement :

(1) Routes et pistes : L'emprise des routes d'évacuation, et les densités des routes et pistes seront
réduites au maximum afin d'éviter des trouées importantes dans la forêt.

(2) Ponts : lis seront construts de manière à ne pas changer les directions naturelles des cours d'eau,
afin de na pas perturber l'alimentation en eau des populations, et d'éviter les inondations permanentes
qui sont préjudiciables à la survie des espèces d'arbres non adaptées au milieu hydromorphe

(3) Technique d'exploitation : || s'agira de minimiser au maximum les dégâts causés par les chutes
d'arbres, notamment par une orientation adéquate lors de l'abattage.

(4) Usage des produits de traitement de bois : L'usage des produits toxiques de traitement du bois
se fera sous stricte surveillance, dans le cadre des lois et règlements en vigueur afin d'éviter la pollution
des eaux et de la flore

{5} Reduction de l'impact sur la faune sauvage : le concessionnaire s'engage a mettre a la
disposition de son personnel, au prix coûtant, des sources de protéines autres que la viande de chasse.
Toutes les activités liées à la chasse commerciale sont interdites dans le cadre de l'exploitation
forestiere. 11 s'agit notamment de la chasse elle-mème, du commerce de la viande, du transport par des
véhicules de la société, et du commerce d'armes ou de munitions. Le concessionnaire informera le
personnel et appliquera un régime disciplinaire strict à l'égard de tout agent contrevenant

B - CLAUSES PARTICULIÈRES

Article 13: Charges financières

Ces charges sont fixées pour chaque année budgétaire par la Loi des Finances. Le paiement de ces charges
se fait conformément à l& réglementation en vigueur. ‘es charges financières co:prennent:

CHARGE FINANCIÈRE ou TAXE | TAUX

La redevance forestière annuelle assise sur la | Taux plancher fixé par la Loi des Finances (1 000

superficie FCFA/ha/an) plus l'offre additionnelle du titulaire de
2 550 FCFA/ha/an = 3 550 FCFA/ha/an

La taxe d'abattage Fixé par la Loi des Finances

La taxe à l'exportation Fixé par la Loi des Finances

Les frais de participation aux travaux
d'aménagement

Anicle 14: Participation à la realisation d'infrastructures socio-économiques

Le concessionnaire est réputé participer financièrement à la réalisation d'infrastructures socio-économiques par
le pourcentage de la redevance forestière qui est fixé annuellement par la Loi des finances et qui doit être
reversé au profit des communautés.

Tous les autres engagements du concessionnaire devront étre négocies avec les populations Interessees lors
des réunions de concertation préalables au classement de la concession et au démarrage des activités
d'exploitation, ei seront consignés dans le cahier des charges de la Convention définitive d'exploitation.
Article 15: Obligations en matiere de transtormation du bois et d'installation industrielle

(1) Lieu d'implantation de i usine ou des usines: Yaoundé

(2) Description somr 1aire des équipements instäilés: Deux scies mobiles de marque Lucas Mill (140 m£
sciage/mois) + menuiserie. Partenariat avec TIB qui dispose d'une scierie à Yaoundé
chag À en Aonalolle 3 fn à em fla ch 640.

ira z S0WN0 Fac

e MmeiMant que Aüe vu
INSPECTEUR DES IMPOTS
(3) Description sommaire des équipements à installer: Une scierie complète d'une capacité de 30 000 m3
de grumes par an

(4) Déiai d'installation des équipements industriels: 3 ans à compter de la signature de la convention
provisoire d'exploitation

Article 16 : Obligations particulières concernant la mise en exploitation d'une concession riveraine
d’aire protégée et/ou située dans la zone tampon d'une aire protégée

(1) L'etude a'impact prevue à l'article 4 de la convention provisoire aura notamment pour object d'identifier et
de fommuler des recommandations relatives aux risques environnementaux liés à l'exploitation, au transport et
à la transformation du bois en périphérie de la Réserve de Faune du Pem et Njim

Cette etude d'impact sera soumise pour approbation aux autorites competentes qu MINEF. Elle donnera lieu
à publication aux sièges des communes riveraines de l'UFA 08.009. Les autorités compétentes du MINEF
inviteront les populations riveraines à exprimer leurs commentaires sur cette étude d'impact en tant que de
besoin.

{2) Le concessionnaire fera activement participer les organisations non gouvernementaies impliquées dans la
gestion de la Réserve de Faune du Pem et Njim a l'elaporation et à la mise en oeuvre qu plan d'aménagement
de l'UFA 08.009. Les modalités de cette participation sont définies dans un protocole convenu entre le
concessionnaire et les ONG, soumis à l'approbation du Ministère de l'Environnement et des Forêts avant la
signature de la convention provisoire et Joint en annexe au present cahier des Cnarges

{3) Le plan d'aménagement définira les mesures spécifiques à mettre en oeuvre par le concessionnaire afin de
redurre le braconnage et autres activites illicites a l'interieur de la Réserve de Faune et de l'UFA. Ces mesures
spécifiques consistent notamment à : mettre à la disposition du personnel de l'entreprise des sources de
protéines au prix coûtant autres que la viande de chasse : exercer des sanctions disciplinaires à l'encontre de
son personnel coupable de délits de chasse.

Le titulaire

.Le Ministre de l'Environnement
de la concession pr °

et des Forêts
É 7

TT GE 0 2 6 OCT. 2000

ER]

A le

sum h ceiralie pra aa
y L an mea à î rs œ tem

DF = 5e FU

Ja
Mme MAN! nee NGD NYOBE
) INSPECTEUR DE IMCOTS

d'éspliltes

pr da €

46: RC
